Title: John Adams to Abigail Adams, 3 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 3. 1776
     
     Your Favour of June 17. dated at Plymouth, was handed me, by Yesterdays Post. I was much pleased to find that you had taken a Journey to Plymouth, to see your Friends in the long Absence of one whom you may wish to see. The Excursion will be an Amusement, and will serve your Health. How happy would it have made me to have taken this Journey with you?
     I was informed, a day or two before the Receipt of your Letter, that you was gone to Plymouth, by Mrs. Polly Palmer, who was obliging enough in your Absence, to inform me, of the Particulars of the Expedition to the lower Harbour against the Men of War. Her Narration is executed, with a Precision and Perspicuity, which would have become the Pen of an accomplished Historian.
     I am very glad you had so good an opportunity of seeing one of our little American Men of War. Many Ideas, new to you, must have presented themselves in such a Scene; and you will in future, better understand the Relations of Sea Engagements.
     I rejoice extreamly at Dr. Bulfinches Petition to open an Hospital. But I hope, the Business will be done upon a larger Scale. I hope, that one Hospital will be licensed in every County, if not in every Town. I am happy to find you resolved, to be with the Children, in the first Class. Mr. Whitney and Mrs. Katy Quincy, are cleverly through Innoculation, in this City.
     I have one favour to ask, and that is, that in your future Letters, you would acknowledge the Receipt of all those you may receive from me, and mention their Dates. By this Means I shall know if any of mine miscarry.
     The Information you give me of our Friends refusing his Appointment, has given me much Pain, Grief and Anxiety. I believe I shall be obliged to follow his Example. I have not Fortune enough to support my Family, and what is of more Importance, to support the Dignity of that exalted Station. It is too high and lifted up, for me; who delight in nothing so much as Retreat, Solitude, Silence, and Obscurity. In private Life, no one has a Right to censure me for following my own Inclinations, in Retirement, Simplicity, and Frugality: in public Life, every Man has a Right to remark as he pleases, at least he thinks so.
     Yesterday the greatest Question was decided, which ever was de­bated in America, and a greater perhaps, never was or will be decided among Men. A Resolution was passed without one dissenting Colony “that these united Colonies, are, and of right ought to be free and independent States, and as such, they have, and of Right ought to have full Power to make War, conclude Peace, establish Commerce, and to do all the other Acts and Things, which other States may rightfully do.” You will see in a few days a Declaration setting forth the Causes, which have impell’d Us to this mighty Revolution, and the Reasons which will justify it, in the Sight of God and Man. A Plan of Confederation will be taken up in a few days.
     When I look back to the Year 1761, and recollect the Argument concerning Writs of Assistance, in the Superiour Court, which I have hitherto considered as the Commencement of the Controversy, between Great Britain and America, and run through the whole Period from that Time to this, and recollect the series of political Events, the Chain of Causes and Effects, I am surprized at the Suddenness, as well as Greatness of this Revolution. Britain has been fill’d with Folly, and America with Wisdom, at least this is my Judgment.—Time must determine. It is the Will of Heaven, that the two Countries should be sundered forever. It may be the Will of Heaven that America shall suffer Calamities still more wasting and Distresses yet more dreadfull. If this is to be the Case, it will have this good Effect, at least: it will inspire Us with many Virtues, which We have not, and correct many Errors, Follies, and Vices, which threaten to disturb, dishonour, and destroy Us.—The Furnace of Affliction produces Refinement, in States as well as Individuals. And the new Governments we are assuming, in every Part, will require a Purification from our Vices, and an Augmentation of our Virtues or they will be no Blessings. The People will have unbounded Power. And the People are extreamly addicted to Corruption and Venality, as well as the Great.—I am not without Apprehensions from this Quarter. But I must submit all my Hopes and Fears, to an overruling Providence, in which, unfashionable as the Faith may be, I firmly believe.
    